                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



  JOSE RAMON REYES, et al.,

        Plaintiffs,

        v.
                                                         Civil No. 18-1046 (ADC)
  COMMISSIONER OF SOCIAL
  SECURITY,

        Defendant.



                                  OPINION AND ORDER

      Currently before the Court is U.S. Magistrate Judge Marcos E. López’s Report and

Recommendation (“the R&R”) recommending that the Court affirm the Commissioner of Social

Security’s decision in the instant case. ECF No. 18. No objections to the R&R have been filed.

      I. Procedural History

      On January 30, 2018, plaintiff José Ramón Reyes (“Reyes” or “plaintiff”) filed a complaint

against the Commissioner of Social Security (“the Commissioner” or “defendant”) requesting

judicial review of a final decision by the Commissioner which denied plaintiff’s application for

Social Security disability insurance benefits. ECF No. 1. In his memorandum of law in support

of his complaint, plaintiff asserts, in essence, that the Commissioner’s decision “is not based on

substantial evidence as required by 42 U.S.C. § 405(g) and that the Commissioner erred as a

matter of law in determining that he is not entitled to [Social Security disability insurance]
Civil No. 18-1046 (ADC)                                                                  Page 2



benefits.” ECF No. 11 at 1. Plaintiff requests that the Commissioner’s decision be “rescinded and

the plaintiff be awarded full benefits.” Id. at 29. In the alternative, plaintiff requests that the case

be remanded to the Commissioner “for a de novo hearing with medical experts and a vocational

expert.” Id. at 30.

         On June 5, 2018, the Court referred the case to U.S. Magistrate Judge Marcos E. López for

the issuance of a Report and Recommendation (“R&R”) or for disposition of the case. ECF Nos.

9, 10. On February 14, 2019, the Magistrate Judge entered the R&R, recommending that the

Commissioner’s decision be affirmed. reversed and that case be remanded for further

proceedings. ECF No. 18. As mentioned above, no objections have been filed to the R&R.

   II.      Standard of Review of an Unopposed Report and Recommendation

         A district court may refer pending civil actions or proceedings to a magistrate judge for a

report and recommendation. 28 U.S.C. §636(b)(1)(B); Fed. R. Civ. P. 72(b); D.P.R. Civ. R. 72(a).

The court is free to accept, reject, or modify, in whole or in part, the findings or recommendations

by the magistrate judge. 28 U.S.C. §636(b)(1). A party is entitled to a de novo review of “those

portions of the report . . . to which specific objection is made.” Sylva v. Culebra Dive Shop, 389 F.

Supp. 2d 189, 191-92 (D.P.R. 2005) (citing United States v. Raddatz, 447 U.S. 667 (1980)). Absent a

proper objection, though, the Court need only satisfy itself that there is no plain error in the

Magistrate Judge’s findings in order to adopt the same. López-Mulero v. Vélez Colón, 490 F. Supp.

2d 214, 217-218 (D.P.R. 2007); see also Fed. R. Civ. P. 72, Adv. Comm. Notes, subdivision (b)
Civil No. 18-1046 (ADC)                                                              Page 3



(1983). Thus, “a party’s failure to assert a specific objection to a report and recommendation

irretrievably waives any right to review by the district court and the court of appeals.” Santiago

v. Canon U.S.A., Inc., 138 F.3d 1, 4 (1st Cir. 1998).

       III. Conclusion

       After careful consideration of the law, the record, the parties’ pleadings and evidence,

and the unopposed R&R, the Court wholly ADOPTS U.S. Magistrate Judge Marcos E. López’s

findings and recommendations. Accordingly, plaintiff’s petition for review is DENIED and the

Commissioner’s decision in the instant case is AFFIRMED.

       The Clerk of the Court shall enter judgment accordingly.

       SO ORDERED.

       At San Juan, Puerto Rico, this 13th day of March, 2019.

                                                    S/AIDA M. DELGADO-COLÓN
                                                      United States District Judge
